Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions and Status of Claims
Applicant’s election of Group I without traverse in the reply filed on 06/27/2022 is acknowledged. The group election encompasses Claims 1-10, which are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 11-22, drawn to non-elected groups are withdrawn. 
Applicant asserts that the instant claims are allowable over Morra.  The rejection herein describes how the claims are obvious over Gazza et al. in view of Morra et al. (vide infra). 
Priority
This Application, 16631393, filed on 01/15/2020 is a national stage entry of PCT/IB2018/054893, with an International Filing Date of 07/02/2018, and claims foreign priority to 102017000081175, filed 07/18/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2020 and 10/25/2021 were filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Suggestions:
Currently, Claim 1 step c) recites alternative steps in a manner that is confusing, but not indefinite.  For clarity, the examiner recommends amending the language to the following or something similar:
“treating the surface of the implant resulting from step b), with one of the following methods:
adsorbing a marcs extract, and drying said functionalized surface, 
co-adsorbing a mares extract and hyaluronic acid, and drying said
functionalized surface, or
adsorbing hyaluronic acid and post-adsorbing a mares extract, and
drying said functionalized surface.”
 The Examiner also suggests removing the quotations on the grape species in Claim 8. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “treating the surface of the implant device with air, oxygen, argon, nitrogen plasma, or plasma capable of removing a surface layer of hydrocarbon contamination”, which is indefinite.  First, it is unclear whether the “plasma” refers to nitrogen alone, or to all of the species prior. Second, it is unclear whether the description of “…capable of removing…” applies only to the plasma or to all the species prior.  As such, the metes and bound of the claim is unclear. Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation air, and the claim also recites oxygen, nitrogen, and argon, which makes up air and are the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
Claims 3, 5, and 6 are rejected for indefiniteness for their recitations of concentration ranges.  For example in Claim 3, it is unclear whether the recitation of “concentration ranging from 0.03% to 0.15% in volume” is based on the reactant or the total composition or something else. The same applies to Claims 5 and 6. Clarification is needed.
 Claim 4 is indefinite over the feature of “time period greater than 4 hours”. The Claim is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The upper limit of this range is omitted, and therefore is considered an incomplete range. 
Claim 6 is indefinite because of the multiple embodiments recited in the claim relates to multiple embodiments in Claim 1, and the recitation is unclear, making the metes and bounds of the claim indefinite.  The Examiner requests that the Claim 6 embodiments corresponding to Claim 1 embodiments be clarified. 
Claim 10 recites the limitation "comprising a sterilization step using gamma rays at 25kGy of the implant treated according to step c)", and depends from Claim 1. However, there is insufficient antecedent basis for this limitation in the claim because Claim 1 does not recite a sterilization step. It appears that the Applicant means to add this step, and if this is the case, the Examiner suggests amending the language to “further comprising…”.  In the interest of compact prosecution, the Examiner will interpret the recitation of “comprising a sterilization step…” as an additional step.
All dependent claims are also rejected for indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the application of polyphenols from plant extracts, does not reasonably provide enablement for all marc extracts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation'" (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.  

Applicants claim a method for functionalizing a surface of an implant device, requiring the adsorption of marcs extract on the surface of the implant.  However, it is unclear from the specification, what the extraction solvent is, and what the components of extract are. Applicant has not demonstrated, and it is highly questionable that any other extracts besides the ones specifically disclosed (flavones, flavonol, flavanones, and flavanones, p. 60) as having a positive effect would provide for the intended use of the claimed invention.
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. (MPEP § 2164.04)
The state of the art is unpredictable with regard to plant extracts.  It is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction.  However, because many phytochemicals remain undiscovered, the skilled artisan has to make his best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity.  Often times, unless the constituents in a particular plant extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures.  These procedures are common when, for example, a plant or part thereof has been documented in the literature as possessing some medicinal quality.  The skilled artisan will attempt numerous extraction protocols in attempt to isolate the particular ingredient which has this medicinal quality.  Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents.   It is noted that the Instant specification does not disclose the type of extraction or solvent employed and only teaches certain extracts which provide for the effective ingredient.
Each successive extraction of plant matter yields different products due to the exclusion of ingredients based on the polarity of the solvents solvating constituents with similar polarities.   Subsequently, the properties of each respective product are unpredictable and would need to be evaluated for chemical constituents.  The following is an illustrative example of the many products which may be produced by different successive extraction protocols:
    PNG
    media_image1.png
    634
    895
    media_image1.png
    Greyscale


In this example, assume that A= the initial water extract from a homogenized sample of grape.  The water extract from the grape is then subjected to a methanol/water extraction to form products B (soluble with methanol) and C (more soluble with water).  Product C is then extracted in a separatory funnel with three organic solvents: chloroform, benzene and ethyl ether to form products G, H and I which solvate with the respective solvents based on the polarity of the inherent constituents.  Product H, which we will assume is the product obtained in the benzene fraction, is extracted again in a separatory funnel with benzene and methanol to remove any residual methanol-soluble constituents.  The additional circles represent extractions which may be done to obtain different products, using similar solvents as discussed previously, or entirely different solvents.  Consequently, the characteristics of each respective product would need to be evaluated for chemical constituents.   This representation is indicative of the vast array of distinct products which may be obtained due to the enormity of possible extraction permutations.  
         Further, it is well known in the art of phytochemistry that the chemical nature regarding different parts of the same plants is unpredictable.  While the structure of the plant is a whole entity comprising attached appendages such as the root, rhizome, stem, leaves, seeds and flowers, each respective part of the plant provides for different phytochemicals which will necessarily provide for different pharmacological effects.  It is deemed that the method for extraction, the part of the plant such as the leaves or the root for example, the amount of the starting material and the amount of solvent added and final concentration of the extract are of utmost importance regarding the nature of the extracts.  This is due to the fact that different parts of the plant have varying types and amounts of endogenous phytochemicals:

         The binding studies using selected receptors occurring in the central nervous system showed the unexpected in vitro pharmacological action of leaf extracts of Piper methysticum G. Forster in comparison with the root extracts.  Since the content of the six kavapyrones (considered to be the active constituents) is lower in the leaf extracts than in the root extracts of Piper methysticum G. Forster (calculation based on dry weight), these pharmacological results obtained from the binding studies are surprising and interesting.  The non-existing correlation between the pharmacological potency of the extracts (as determined by the receptor binding studies) and the kavapyrone content of these extracts (determined by HPLC measurements) is surprising, since kavapyrones generally are held responsible for the pharmacological efficacy of    Kava extracts; the result suggests the presence of additional pharmacologically active substances occurring in the leaf extracts.  Bueter (US 20030180395 A1) [0063] emphasis added.

While Applicant has disclosed the certain active compounds, e.g. flavones, etc., the other extracts have not been elucidated for all active ingredients.  Therefore, the method for making the extract is deemed crucial to the efficacy of the extract because the method for making including the type of solvent used as well as part of the plant which was extracted is the only means of ensuring a reproducible product.   The method for making the extract is a crucial aspect in that it defines the nature of the extract such as the concentration of the active component, wherein the active component is only defined by the extract itself.  
Additionally, undue experimentation involved with elucidating an active ingredient of plant material is well established, as explained by H.B. MacPhillamy (1963):
When activity is found, it is then the chemist's task to isolate the chemical individual responsible for this particular effect. This is highly desirable for a number of reasons. The use of medicinal plants in their natural state, or as crude extracts, presents several difficulties. The actual content of the drug may vary with both the locality and the season in which the plant is gathered. As the active principles of many plants are powerful poisons when taken in excess, the dangers of prescribing drugs of uncertain origin are obvious. Equally, the patient may suffer if the drug is of lower activity than usual. Then too, the plant may contain variable amounts of other substances which have only harmful effects. These difficulties can, of course, be overcome by means of suitable biological control tests, but they have the disadvantage that they are rarely capable of high accuracy and are usually time-consuming and expensive. (see page 6) emphasis added.
While Applicant may argue that MacPhillamy was published long ago, and that more sophisticated means of isolating active ingredients from plants are presently used, it remains, to this day, an arduous task to isolate active ingredients of plants. Raskin et al. (2004) list the primary difficulties of natural drug discovery as:
          1.  Incompatibility of a high throughput format with complex botanical extracts.
            2.  Reproducibility
            3. Price 
4. Difficulty in isolating an active ingredient: “Today’s high throughput NCE discovery format requires that active ingredients are characterized rapidly and that the activities associated with previously characterized compounds are ignored.  This is often difficult to achieve in the time frame of the screen.  Since the extract’s activity may be the result of potentiating effects of several compounds, it may be lost or reduced during the isolation process”.
            5. Long resupply time
            6. Geopolitical reasons (see entire reference, especially pages 3419-3421).
Raskin et al. clearly establish the grave difficulty in elucidating active ingredients from plant sources:
Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

Due to the unpredictable nature of plant extracts, it is deemed that the skilled artisan would need to perform undue experimentation in order to ascertain what components of the extracts, in which plants and plant parts, and the solvent would provide for the intended use as instantly claimed.    Unpredictability with regard to plant extracts due to their highly complex nature has been well documented in the art.  Revilla et al. for example (1998) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See Tables 1, 2, 4, 5, 6 and 7).  In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. 
Further contributing to the unpredictability of plant extracts, it has been determined that in some cases, the active agent is not a single ingredient, but a combination of ingredients working synergistically to provide a therapeutic effect:
“The blood red sap from the bark of several species of Croton (Euphorbiaceae) are used in traditional medicine in S. America to treat wounds and a series of diseases including cancer.  More than 90% dry weight of the sap consists of mixtures of proanthocyanidins ranging from monomers to heptamers and even to polymers of twenty units.  We have established the chemical structures of these oligomers and the monomeric units are either catechin or gallocatechin…In addition, we isolated some novel diterpenoids and a series of simple phenols as minor constituents.  As a result of biological tests we have concluded that here is no single ingredient for would healing but that the whole sap contributes to the healing process” (Phillipson, J. 1999). 

It is the opinion of the Examiner, in light of the grave unpredictability in the art with regard to plant extracts, coupled with the unpredictability as set forth in the Instant specification itself, that Applicant is not enabled for any extract as instantly claimed.  Each product obtained from an extraction is unpredictable in nature.  Even the most skilled of artisans would need to quantify each product for constituents as well as efficacy.  Considering this evidence, the skilled artisan, lacking guidance with regard to any solvents and parts and types of plants which will provide for the intended use of the claims, would necessarily need to perform tedious trial and error protocols without expectation of success in order to ascertain what other extracts would provide for the specific uses as described in the specification.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
A method for functionalizing a surface of an implant device, comprising a) treating the surface of the implant device with air, oxygen, argon, nitrogen plasma, or plasma capable of removing a surf ace layer of hydrocarbon contamination, b) treating the surface of the implant with an amine substrate, and c) treating the surface of the implant resulting from step b), alternatively:
with a marcs extract, and drying said functionalized surface, OR
by co-adsorbing a marcs extract and hyaluronic acid, and drying said functionalized surface, OR
by adsorbing hyaluronic acid and post-adsorbing a marcs extract, and drying said functionalized surface.
wherein said implant device is a titanium bone implant or a titanium dental implant screw; wherein the amine substrate is polyethyleneimine, in aqueous solution with a concentration ranging from 0.03% to 0.15% in volume; wherein step c) is conducted at room temperature and for a time period greater than 4 hours; wherein steps b) and c) are repeated, in consecutive order, 2 to 8 times; wherein the marcs is selected from the marcs of white grape vines, red grape vines, or marcs with a high rate of anthocyanins, or mixtures thereof; marcs is from nebbiolo, barbera, croatina, or arneis grape, or and mixtures thereof;  wherein the marcs extracts are mixtures of single-grape marcs extracts; comprising a sterilization step using gamma rays at 25kGy of the implant treated according to step c ). 
Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gazza et al. (US 8,172,844 B2), hereinafter Gazza, in view of Morra et al. (WO 2015/014872 A1, cited in the Written Opinion), hereinafter Morra.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Gazza relates the invention of a bone implant device for dental and orthopedic prosthesis; the implant device is of metal or polymer, and comprises a layer of hyaluronic acid being chemically bound on the surface thereof. Gazza also describes the process for preparing the same (Abstract). The art expressly claims wherein the device is a dental implant screw, a spinal or skeletal fixation screw, an intervertebral disc or a cage (Claim 2), which renders instant Claim 2 obvious.
Gazza teaches the improvement of the surface by means of surface roughening, e.g. sand blasting, plasma-spray deposition or treatments with acids (Col. 1, lines 55-61).
Gazza recites that it has surprisingly found that hyaluronic acid immobilized on implant screws has an active effect on the osteo-integration process in vivo, without any further peptide immobilization being required, and that the properties of those devices with a layer of immobilized hyaluronic acid are improved compared to conventional devices (Col 3, lines 49-57).
Gazza describes a particularly advantageous embodiment, wherein the device consists of a dental implant screw, preferably made of titanium or alloys, and a thin layer of hyaluronic acid (HA) is immobilized on its surface (Col. 4, lines 3-14). The process of immobilizing the hyaluronic acid results in an implant device comprising a substrate coating having amine groups, wherein HA is bound to said substrate by functionalization of hydroxyl groups of said hyaluronic acid (Col. 4, lines 14-58). The introduction of the substrate having amine functional groups on the surface of the implant device can be achieved by means of plasma deposition of molecules containing amine groups such allylamine, alkylamine, and generally, the organic molecules with amine functionality having the required characteristics of volatility in the plasma phase. The hyaluronic acid can be bound to the amine layer by aqueous or suitable solvent (Col. 4, line 59). 
Gazza expressly teaches an example of titanium samples with a layer of immobilized HA, which involves plasma deposition of the allylamine, and at the end of the treatment, the screw is immersed in HA solution. The samples are maintained in the solution overnight, then washed with water and dried under a laminar flux hood. (Example 1).  Because the example does not recite a temperature requirement, the Examiner infers that the adsorption and drying are performed at room temperature, which renders Claim 4 obvious.
Gazza recites that the treatment of plasma deposition of amine can be preceded by other plasma treatment such as air or oxygen plasma to clean the surface and increase substrate adhesion (Col. 4, lines 55-59).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding Claim 1, Gazza is silent on the marcs extract. 
Morra is also in the bone filling and periodontal field, and presents the invention relating to a filler material for dental use, e. g. implant screw, wherein the material comprises a collagen gel cross-linked with polyphenols in a ceramic support matrix (Abstract). 
Morra acknowledges the use of hyaluronic acid for its stimulating effect, and softness and moldability in bone filling formulations (p. 5, 3rd paragraph). Morra teaches bio-stimulant materials which have the ability to form moldable and malleable gels, to include collagen, polysaccharides, in particular hyaluronic acid, pectin, etc. (p. 6, last paragraph)
Morra contemplates that it would be desirable for the filler materials for bone resorption diseases to provide preventive effect of damage from oxidative stress by inclusion of antioxidants, particularly polyphenols. The art specifically cites procyanidins and proanthocyanidins, which are found in grapes and have ability to remineralize dental tissue (. 7, 2nd and 3rd paragraphs). The invention of Morra is therefore aimed at the method of making a composition that uses extracts from wine, in particular grape seeds and skins, from which polyphenols can be easily and economically extracted (p. 9, last paragraph).
Morra expressly teaches the use of skins and seeds from Nebbiolo and Barbera varieties, rendering Claims 7 and 8 obvious (pp. 18-19, Example 1; Fig. 1).  The data shows that the extracts reduced the expression of interleukins which are expressed in inflammatory processes, and contribute to the cause of bone resorption phenomena. Morra also teaches the same preparation with only Nebbiolo grape skins, which renders Claim 9 obvious (p. 19, Example 2). In this example, the extract is placed in contact with 1% collagen solution, and mixed to form a gel.  
Regarding the concentrations in Claims 5 and 6, Morra also teaches the preparation of a filler paste comprising ceramic granules that contain extracts of Barbera grape skins mixed with β-tricalcium phosphate and hydroxy apatite; the granules are mixed with a collagen-pectin solution mixture at a ratio of 50:50.  The collagen solution prior to mixing with the pectin solution was at 0.5% concentration. After mixing the collagen-pectin solution mixture, the granules are added at a ratio of 25:75 granules to solution mixture (Example 4).  As such, by the Examiner’s calculation, the resulting collagen concentration is 0.19%, which is close to the claimed range of 0.05-0.15% HA. Furthermore, Morra teaches the method wherein the collagen solution has a concentration between 0.05 to 1%, preferably between 0.1-0.8% (Claim 21). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Gazza and Morra are both in bone and dental implant device fiends, teaching materials for implant screw. Morra, like Gazza, recognizes the utility of HA in implant devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to treat the implant device of Gazza with the marcs extracts of Morra because Morra has taught that the extracts contain polyphenol antioxidants which provide preventive effect of damage from oxidative stress, and have ability to remineralise dental tissue.  One would use the use of skins and seeds from Nebbiolo and Barbera varieties or only Nebbiolo grape skins, because Morra has taught that these varieties reduced the expression of interleukins contribute to the cause of bone resorption phenomena.  
Regarding the concentration of HA, Morra recognizes that collagen and HA are similarly useful and compatible for implant devices in combination with the marcs extract.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gazza and Morra, and employ a concentration starting with the collagen concentration taught by Morra in the method of Gazza for the concentration of HA and optimize as needed.  The concentration would serve as starting point to figure out optimal concentration of HA. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of Bollati et al. (EP 2560694 B1), hereinafter Bollati.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza teaches the amine groups may be allylamine, alkylamine, or organic molecules with amine functionality having the required characteristics of volatility in the plasma phase. However, Gazza and Morra do not teach explicitly polyethyleneimine.
Bollati is also in the implant device field, and teaches the invention relating to implanting device whose surface combines antibacterial activity to prevent periprosthetic infections and improved osteointegration capacity [0001]. Bollati cites the study of an implantable prosthesis, wherein the surface is plasma etched and then coated layer by layer with polyethylenediemine and a complex of HA and gentamicin [0007].
Bollati recognizes that both allylamine and PEI are useful in the process of making an implant device. Bollati describes deposition of HA on the surface of the device, and pre-treatment with allylamine plasma or polyethyleneimine aqueous solution, with amino groups capable of allowing covalent bonding with the carboxyl groups of the hyaluronic acid [0020]. Bollati teaches the concentration of PEI to be adsorbed on the device surface to be, for example, 0.2% aqueous solution, which renders obvious the 0.03-0.15% instantly claimed in instant Claim 3 ([0035]). Rounding the 0.15% instantly claimed to one significant figure would give 0.2%. 
Further, Bollati teaches the use of HA at 0.1% concentration (Example 1), and exemplifies the process wherein the surface is air plasma treated, incubated with PEI, incubated with HA at 0.2%, then vancomycin antibiotic (Example 4). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Gazza already recognizes that the amine groups may be allylamine, alkylamine, or organic molecules with amine functionality having the required characteristics of volatility in the plasma phase.  Bollati, who is in the same field, also recognizes that adsorption of HA in layer by layer implant device would be achieved through incorporation of PEI or allylamine, via amino bonding with the carboxyl groups of the hyaluronic acid. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Bollati and substitute the allylamine taught by Gazza with PEI. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Bollati has already shown in multiple examples that PEI were successfully used to covalently bond HA in implant devices with antibacterial activity and improved osteointegration capacity.  	Regarding the concentration of PEI, as mentioned above, rounding the 0.15% instantly claimed to one significant figure would give 0.2%. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of Park et al. (Biomaterials 33 (2012) 5468- 5477), hereinafter Park, and Liu et al. (Biomacromolecules 2012, 13, 3611-3619), hereinafter Liu.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza and Morra do not teach repeated steps.
Park is in a related field of endeavor, describing hyaluronic acids in multilayer films capturing nanocarriers (Title).  Park teaches that the electrostatic interactions between positively charged PEI and the negatively charged HAs are the main driving forces to form multilayers based on the layer-by-layer (LbL) deposition. The nanocarriers were easily incorporated within the multilayer film due to intra- and/or interhydrogen bonding among HA chains (Abstract). In order to obtain the multilayer film, Park teaches the LbL assembly process by dipping the substrate in PEI, then in NC-HA blend, and the process is repeated (Fig. 3). A HA layer is, in the end, deposited on the positively charged PEI layer with NCs captured within the HA, and the resulting surface charge enables the repeated adsorption (p. 5472, Section 3.2). Alternation of between PEI and NC-HA adsorption is continued until the desired number of layers is reached (p. 5470, L. Col., 1st paragraph). Figs. 2 and 4 of Park shows the number of bilayers from 0 to 20 dictates the film thickness (p. 5470 and 5472).
Liu is also in the biomimetic field, and recognizes use of tissue-mimicking substitutes as a promising strategy for tissue regeneration (Introduction, 1st paragraph). Liu teaches a biomimetic bilayer sheath membrane consisting of hyaluronic loaded poly([Symbol font/0x65]-caprolactone) (HA/PCL) fibrous membrane as the inner layer and PCL fibrous membrane as the outer layer.  The outer layer had fewer cells proliferating on its surface compared to tissue culture plates or the inner layer, thereby releasing HA sustainably as well as promoting tendon gliding and preventing adhesion (Abstract). Liu teaches that the outer PCL layer recreates the antiadhesive role of the outer fibrotic layer, preventing tendon adhesion to the surrounding repaired tissue (p. 3618, L. Col., 1st paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Park and Liu are in the related biomimetic field of endeavor as Gazza and Morra.  Park and Liu comprehends the importance of HA in multilayer biocompatible structures.  Park has taught that LbL assembly comprising HA and PEI layers are obtained through repeated adsorption process of dipping the substrate in PEI, then in NC-HA blend, and that the number of repeat would lead to the desired thickness. Liu supports Park and recognizes the inclusion of HA in inner layer and the use of an outer layer that would enable the controlled release of HA as well as impart advantageous structural support, i.e. tendon gliding and preventing adhesion. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to combine the teachings of Park and Liu to that of Morra and Gazza and create a multilayer scaffold by the repeated adsorption of PEI and HA to obtain the desired thickness per the desired application, and end with a PCL outer layer to ensure the controlled release or degradation of HA, and also provide outer structural support. Additionally, because Park has taught the coadsorption of NC-HA blend, one skilled in the art would easily see the compatibility of the process with the coadsorption of the polyphenol-containing marc extract taught by Morra with the HA in the method of Gazza.
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gazza in view of Morra, as applies to Claim 1, and further in view of East et al. (US 2005/0048121 A1), hereinafter East.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Gazza and Morra have been set forth supra.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Gazza and Morra are silent on the sterilization step using gamma rays at 25kGy.
East is in the devices field and relays the invention of novel polymers that release actives, and the polymers are useful for coating, protecting surfaces, etc. in devices which includes implant devices ([0002], [0004], [0269]).  The polymers of East may be used in conjunction with other implantable materials, and applied to metallic such as titanium alloy ([0260], [0281]-[0284]). 
East teaches that all implantable and percutaneous medical devices must be sterilized before or after packaging, and that sterilization methods commonly employed are gamma irradiation, electron beam (“E-beam”), and ethylene oxide [0294]. East further teaches that sterilization by gamma radiation penetrates objects deeply, and is generally useful in food and medical device products; The sterilization with gamma radiation are conducted at 25-35 Kgys, which overlaps with the claimed range in Claim [0295].
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of East with the methods of Gazza in view of Morra with a reasonable expectation of success. Because East teaches that implantable medical devices must be sterilized before or after packaging, that gamma irradiation penetrates objects deeply, and is generally useful medical devices, and are conducted at 25-35 Kgys, a skilled artisan would combine the teachings of East with that of Gazza and Morra, and apply the known technique of sterilization with gamma radiation. It can be expected that using this technique would lead to a device with lower infection rate. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616